DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action was written in response to the Applicants Remarks filed 11/24/20.  Claims 1-20 have been examined and rejected.
Withdrawn Rejections
	The 112 1st rejections of claims 1-20 have been withdrawn due to the amendments to the claims.
The 112 4th rejection of claim 16 has been withdrawn due to the correction of the claim.
The 103 rejections of claims 9-11 have been withdrawn and have been rejected under new prior art.
The 103 rejections claims 14-16 have been withdrawn and have been rejected under new prior art.
Claim Objections
Claim 15 is objected to because of the following informalities: A claim cannot depend from a future claim. Claims only depend from preceding claims.  Claim 15 is dependent upon 16 and is improper.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected as indefinite because of the dependency.  A claim cannot depend from a future claim. Claims only depend from preceding claims.  Claim 15 is dependent upon 16 and is improper and renders the claim indefinite.  Claim 15 has been interpreted as being dependent upon claim 14.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448) and Huang et al. (US 6,635,302).
Regarding Claims 1 and 2: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses that different forms of milk may be used to produce the fermented milk.  McCormick discloses blending milk concentrates and skim milk concentrates.
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
Huang discloses a blends of ultrafiltered and condensed milk [col. 3, lines 31-50].  Huang discloses that concentrated milk can be condensed skim milk [col. 3, lines 20-25].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker and Huang since McCormick discloses that blends of water, skim milk, and milk 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 3:  McCormick discloses as discussed above in claim 2.  McCormick discloses pasteurizing dairy material at 80 to 99°C [0035].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 12:  McCormick discloses as discussed above in claim 1.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses separation steps to modify the [0131-034]. McCormick discloses separation techniques including ultra-filtration and reverse osmosis [0134].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].

Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443),Dunker et al (US 2004/0040448), and Huang et al. (US 6,635,302) as applied to claim 3 above and in further view of Havlik (US 2016/0143304).
Regarding Claim 4:  McCormick discloses as discussed above in claim 1.  McCormick discloses fermenting at 30 to 40°C [0114].  McCormick does not disclose a fermentation time.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the fermentation step of McCormick to ferment the milk for 8-16 hours as in Havlik since Havlik also discloses fermenting in the range disclosed in McCormick and since Havlik discloses this time a sufficient for producing a fermented dairy product.

Regarding Claim 5:  McCormick discloses as discussed above in claim 4.  McCormick discloses cooling a yogurt product [0114].
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), Huang et al. (US 6,635,302), and  Havlik (US 2016/0143304) as applied to claim 5 and in further view of Fultz et al. (US 2006/0060875).
Regarding Claim 6:  McCormick discloses as discussed above in claim 5.  McCormick does not disclose warming up the yogurt product to 43.3 °C.
Fultz discloses warming a fermented yogurt product to 30 to 45°C after cooling [0089].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of McCormick to include the step of warming as in Fultz in order to incorporate other ingredients in the fermented yogurt including sweeteners.
Regarding Claim 7:  McCormick discloses as discussed above in claim 6.  McCormick discloses separating yogurt product to produce a separated yogurt product from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0131, 134].
Regarding Claim 8:  McCormick discloses cooling separated yogurt [0166].  
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), Huang et al. (US 6,635,302), Havlik (US 2016/0143304), and Fultz et al. (US 2006/0060875) as applied to claim 8 above and in further view of Mimouni et al. (US 2017/0311635).
Regarding Claim 9:  McCormick discloses as discussed above in claim 8.  McCormick does disclose applying agitation or shear [0169].  McCormick does not disclose subjecting the separated yogurt product to cavitation at about 60 Hz.
Mimouni discloses cavitating yogurt at 3600 rpm (60 Hz) [0022; 0036-0038].  Mimouni discloses that cavitation increases the creaminess of the yogurt [0022; 0026].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify to method of McCormick to include the step of cavitating the fermented milk as in Mimouni in order to mix the ingredients and to increase the creaminess of the yogurt or fermented product.
Regarding Claim 10:  McCormick discloses as discussed above in claim 9.  McCormick discloses storing the final product at 0 to 10°C [0038].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 11:  McCormick discloses as discussed above in claim 10.  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  Therefore it would have been obvious that the amount of total sugar would have been less than 6%.
Claims 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448).
Regarding Claim 13: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses pasteurizing dairy material at 80 to 99°C [0035].  McCormick discloses 
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the pasteurizing step, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claims 17 and 19: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  Therefore it would have been obvious that the amount of total sugar would have been less than 4%.
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 20:  McCormick discloses as discussed above in claim 19.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker and Huang since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range and since McCormick and Dunker disclose using separation methods for modifying fermented products.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) and Dunker et al (US 2004/0040448) as applied to claim 13 above and in further view of Mimouni et al. (US 2017/0311635).
Regarding Claim 14:  McCormick discloses as discussed above in claim 13.  McCormick does disclose applying agitation or shear [0169].  McCormick does not disclose subjecting the separated yogurt product to cavitation at about 60 Hz.
Mimouni discloses cavitating yogurt at 3600 rpm (60 Hz) [0022; 0036-0038].  Mimouni discloses that cavitation increases the creaminess of the yogurt [0022; 0026].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify to method of McCormick to include the step of cavitating the fermented milk as in Mimouni in order to mix the ingredients and to increase the creaminess of the yogurt or fermented product.
Regarding Claims 15 and 16:  McCormick as modified discloses as discussed above in claim 14.  McCormick does discloses centrifuging to separate the yogurt [0134].  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  
Regarding the pasteurizing step, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) and Dunker et al (US 2004/0040448) as applied to claim 17 above and in further view of Havlik (US 2016/0143304).
Regarding Claim 18:  McCormick discloses as discussed above in claim 17.  McCormick discloses fermenting at 30 to 40°C [0114].  McCormick does not disclose a fermentation time.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the fermentation step of McCormick to ferment the milk for 8-16 hours as in Havlik since 
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Response to Arguments
The 112 1st rejections of claims 1-20 have been withdrawn due to the amendments to the claims.
The 112 4th rejection of claim 16 has been withdrawn due to the correction of the claim.
The 103 rejections of claims 9-11 have been withdrawn and have been rejected under new prior art.
The 103 rejections claims 14-16 have been withdrawn and have been rejected under new prior art.
On pages 7-8, The Applicants assert that it would not have been obvious to use the diafiltration product of Dunker to produce strained composition of McCormick because one would follow the method of McCormick and not look to Dunker. The Applicants also assert that there is no reason to ultrafilter milk and the mix a retentate with condensed milk because it partially undoes the filtering.  The Applicants assert that Huang discloses too high viscosity when an ultrafiltered product and adds soluble sugars to avoid viscosity issues.
The Examiner disagrees since McCormick discloses that different forms of milk may be used to produce the fermented milk.  Dunker disclosed ultra-filtered milk and Huang discloses specifically combining ultra-filtered milk and condensed milk.  The Examiner maintains that since McCormick disclosed using different kinds of milk that it would have been obvious to look to Dunker and Huang for combinations of ultra-filtered milk and condensed milk.

On page 8, the Applicants assert that claim 2 requires that water, ultrafiltered milk, condensed whole milk, and condensed skim milk be blended and that the references do not disclose the combination. 
The Examiner disagrees because McCormick discloses blending milk concentrates and skim milk concentrates.  Further, Huang discloses that concentrated milk can be condensed skim milk [col. 3, lines 20-25].
On pages 8-9, the Applicants assert that paragraphs 131 and 134 of McCormick do not meet the limitation of claims 4 and 5.
The Examiner disagrees because paragraph 0114 was relied upon for the fermentation temperature in McCormick.  Further McCormick was modified by Havlik for the recitation of fermentation time the claims.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
On page 9, the Applicants assert that the limitation of claim 13, 17, 19, and 20 have not been met by McCormick in view of Huang.  The Applicants assert that the Examiner has used hindsight reasoning to meet the claim limitation.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793